DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 9, 15, 19 and 24 are objected to because of the following informalities:  
- Claim 1, line 15, “the opposite surface” should read --the respective opposite surface--
- Claim 5, line 4, “one more” should read --one or more--
- Claim 9, line 1, “he” should read --The--
- Claim 9, line 4, “the direction” should read --a direction--
- Claim 15, line 8, it appears “wherein the” should be deleted
- Claim 15, line 13, “a front surface” should read --the front surface--
- Claim 15, line 20, “the plurality of surfaces” should read --of the plurality of surfaces--
- Claim 19, line 4, “one more” should read --one or more--
- Claim 24, lines 3-4, “an inner member” should read --the inner member--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 15, it is unclear how there can be a portion or arm biased inwardly from the left surface or the right surface as recited in lines 14-16 of claim 1 and lines 15-17 of claim 15, respectively.  The drawings illustrate the portion/arm (50) biased inwardly from the upper surface or the lower surface based on the orientation of the bracket.  It is unclear how the portion/arm would be positioned on the left surface or the right surface based on the disclosure without undue experimentation.  Appropriate explanation or correction is required.
Further regarding claim 1, it unclear how there can be fingers extending from all of the plurality of walls (i.e.; surfaces) because the drawings illustrate the fingers extending from the upper and lower surfaces.  Appropriate explanation or correction is required.
Further regarding claim 1, “the respective wall of the plurality of walls” in line 17, and “the plurality of walls” in lines 18-19 lack proper antecedent basis.  Appropriate correction is required.
In regards to claim 9, “the panel” in line 2 lacks proper antecedent basis.  Appropriate correction is required.
In regards to claim 24, it is unclear what “wherein when installed” in line 4 is referring to.  Appropriate correction is required.
Claims 2-8, 10-14, 16-23 and 26-28 are rejected based on their respective dependencies.
Allowable Subject Matter
Claims 1-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for an additional reference related to applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631